PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/563,469
Filing Date: 8 Dec 2014
Appellant(s): JUDELMAN et al.



__________________
Joseph F. Key (Reg. No. 44,827)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/10/2021 appealing from the Office Action mailed 05/14/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Reference to Appeal Brief identified section (4) Arguments, pages 4-16, referring to the rejection of claims 21-38 under 35 U.S.C. 101.
The Examiner’s answer in response to Appellant’s arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.  Rejections under 35 U.S.C 101.
The rejection should be reversed because the examiner fails to conduct the patent eligibility inquiry instructed by Supreme Court precedent and the MPEP.
Appellant argued that the Examiner failed to conduct the required inquiries as instructed by the Supreme Court in Mayo and as further implemented by the MPEP. Examiner failed to consider the last element of independent claim 21 “load the first class into memory subsequent to instrumenting the first class” as required under Step 2B analysis.  By not even mentioning or considering this claim element, the Examiner failed to consider the claim elements individually and as a whole in combination, as required under eligibility analysis.  Examiner fails to provide facts and reasoned analysis under Step 2B (Brief, pages 5-6). 
load the first class into memory subsequent to instrument the first class” would amount to either a practical application or significantly more than the abstract idea.  In order to explain the rational the examiner first explains the initial steps of the 2019 PEG guidance.  The initial step of the 101 analysis warrants a BRI interpretation of the elements – See MPEP 2106, section II.  The BRI in this case would involve - after the determining, hence mental analysis of the abstract idea steps – the first class is loaded into memory.  It is noted that this step by itself is solely a post-solution activity.  It involves no practical application of the abstract idea, but a post-solution step of loading a class identified.  Thus it is not a practical application of the abstract idea and fails under step 2 in prong 2A.  Secondly the MPEP and the Courts have identified these types of limitations as well understood, routine and conventional.  The examiner stated in the rejection, the claims as a whole is not integrated into a practical application of the exception (hence step 2 under prong 2A) and it is not an improvement feature (hence step 2B) that amounts to significantly more.  MPEP 2106.05(d) and (g) and the Courts - Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-9 – would not amount to significant more than the abstract idea.  Thus the argument is unpersuasive and the rejection should be sustained.
The rejection should be reversed because the independent claims are not directed to an abstract idea under the Step 2A inquiry (the first part of the Mayo test).
Appellant argued that the claimed elements of instrumenting the first class based on determining the first class indirectly implements the first interface and loading the first class into memory subsequent to instrumenting the first class do not recited a mental process.  Instead, these recited element are additional elements that is integrate the alleged abstract idea into a practical application such that the claim as a whole is not direct to an abstract idea (Brief, pages 8).
Examiner respectfully disagreed with the Appellant.
First it is noted that Appellant is referring to multiple specification paragraphs, 0029, 0027 and 0030 demonstrating that the invention is not directed to an abstract idea.  Additional limitations from the specification must not be incorporated from the specification into the claims when constructing the BRI of the claims.  In performing the prong one analysis, the claims indicate: 

    PNG
    media_image2.png
    431
    666
    media_image2.png
    Greyscale

The identified steps allow for a BRI interpretation of 1) receiving code – a first class indirectly implementing a first interface, wherein the first class extends a second class that directly implements the first interface including one or more first interface methods that are indirectly implemented by the first class;  2) from the received code, identifying one or more directly implemented methods within the first class;  determining a method signature for one or more of the directly implemented methods; and determining that the first class indirectly implements the first interface based on a comparison of the method signature for the one or more directly implemented methods within the first class to a method signature of the one or more interface methods that are indirectly implemented by the first class;  and 3) instrumenting the first class based on the determining that the first class indirectly implements the first interface.  From the identified actions, an interpretation is warranted that activities 1 and 2 constitute a developer, human, making mental observations from received code for analysis.  A developer in 

    PNG
    media_image3.png
    191
    604
    media_image3.png
    Greyscale

Thus instrumenting is simply the act of inserting additional instructions into software code.  Various computer related dictionaries indicate that this instrumenting does not have to be performed by an apparatus, but can be performed by a programmer or tester of the code to glean information regarding its eventual execution.  
https://stackoverflow.com/questions/8755211/what-is-meant-by-the-term-instrumentation#:~:text=Programmers%20implement%20instrumentation%20in%20the,information%20to%20appear%20on%20screen).&text=Instrumentation%20approaches%20can%20be%20of,source%20instrumentation%20and%20binary%20instrumentation.
“In context of computer programming, instrumentation refers to an ability to monitor or measure the level of a product's performance, to diagnose errors and to write trace information. Programmers implement instrumentation in the form of code instructions that monitor specific components in a system (for example, instructions may output logging information to appear on screen). When an application contains instrumentation code, it can be managed using a management tool. Instrumentation is necessary to review the performance of the application. Instrumentation approaches can be of two types, source instrumentation and binary instrumentation.” 
Thus, whether one generically uses a computer or through a developers (e.g. human) sole action, activity 3 is further directed to an abstract idea of a mental process.  From this BRI, the analysis thus requires a Step 2A Prong One determination that the claim limitations associated with activity 1-3 of:  receiving a class, identifying directly implemented method, determining method signature of the directly implemented interface method within in the class, determining that the class is an indirectly implemented method by comparing the method signature and instrument the class - as a mental processes and thus can be performed by human mind with a computer or pen and paper or generically using a computer.  The remaining additional step of the claims – as indicated above of  “load the first class into memory subsequent to instrument the first class” is not integrated into a practical application of the judicial exception under Step 2A Prong Two and it is not an improvement of a computer related technology under step 2B.  Loading the instrumented class into memory (storing and retrieving information memory) is recognized by the court as well-understood, routine, conventional activity in particular fields.  See MPEP 2106.05(d) and (g).  Thus the argument is unpersuasive and the rejection should be sustained.
The remaining arguments on page 8-12 of the appeal brief, rehash the similar arguments regarding the instrumenting and loading steps.  The examiner refers back to the remarks above in 
The rejection should be reversed because the independent claims recite additional elements that amount to significantly more than the judicial exception under Step 2B inquiry (the second part of the Mayo test).
Appellant argued that the additional elements of instrumenting and loading when viewed both individually and in combination with the other elements, result in significantly more because of the technical improvements realized in solving the technical problems discussed in the specification.  Specially, when claim 21 is viewed as a whole, the claim elements that precede the instrumenting and loading enable the computer to identify which interfaces are indirectly implemented by a class so that these indirectly implemented interface may be instrumented prior to loading the classes in memory so that the classes are loaded in order (Brief, pages 13-14).
As indicated above, the examiner refers back to the remarks in detailing the claims are directed to an abstract idea.  As indicated in the comments regarding the remaining arguments of the appeal brief under section B, the implied improvements to a computer related technology are not a BRI interpretation of the claims.  Since the claim interpretation is not directed to a practical application of an alleged improvement in loading classes in a proper order and the lateness of 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        
Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.